Citation Nr: 9912859	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a vancomycin-
resistant entercoccal infection.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for vancomycin-resistant entercoccal 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
July 1949.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant was service connected in December 1949 for 
residuals of removal of semilunar cartilage in his right 
knee.  The right knee required a total knee arthroplasty in 
April 1991.  In November 1995, the prosthesis required 
revision.  He filed a claim in November 1996 for service 
connection for vancomycin-resistant enterococcus.  The 
medical records from November 1995 appear to indicate that 
the appellant developed vancomycin-resistant enterococcus 
after being treated for a pasteurella infection in the right 
knee discovered at the time of the revision.

The RO issued a rating decision on the claim in August 1997.  
The RO denied the claim on the basis that there was no 
medical evidence to support direct service connection or 
aggravation.  Additionally, there was no evidence to support 
a claim under 38 C.F.R. § 3.358 (1998), which is the 
provision for determining whether there is additional 
disability as a result of hospitalization or medical/surgical 
treatment.

The Board disagrees with how the RO handled this claim.  The 
appellant has never alleged that vancomycin-resistant 
enterococcus developed in service or that the claim should 
have been granted on a direct basis.  The proper analysis of 
this claim falls under the provisions of 38 C.F.R. § 3.310 
(a) (1998) which provides that:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  

The Board has reviewed the decisions in this case and cannot 
ascertain exactly what was decided by the RO.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should have the appropriate VA 
facility (wherever the hospital records 
are stored) review the veteran's medical 
records and charts and prepare a document 
for the record.  The document should 
identify when the enterococcus infection 
was first identified and whether there is 
any relationship between the service 
connected knee disorder, the treatment of 
the service connected knee disorder 
(operative or medication) and the 
development of the vancomycin-resistant 
enterococcus.

2.  The RO shall prepare a rating 
decision that clearly establishes whether 
there was or was not a relationship 
between the operative procedure for a 
service-connected disability and the 
development of infection.  

3.  In the same rating decision the RO 
shall clearly establish whether there are 
residuals of the infection.  Any decision 
of the RO must be supported by competent 
evidence.

4.  In the same rating decision, the RO 
shall address the provisions of 38 C.F.R. 
§ 3.310 (1998).

5.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should 
determine whether there is residual 
disability as a result of the pasteurella 
and/or vancomycin-resistant enterococcus 
infection.

6.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



